                         IN THE UNITED STATES DISTRICT COURT

                          FOR THE EASTERN DISTRICT OF TEXAS

                                     BEAUMONT DIVISION

DEMARCUS CHATMON                                 §

VS.                                              §                CIVIL ACTION NO. 1:18cv296

AUSTIN BOARD OF PARDONS                          §

                 MEMORANDUM ORDER ADOPTING THE MAGISTRATE
                    JUDGE’S REPORT AND RECOMMENDATION

        Demarcus Chatmon, proceeding pro se, filed the above-styled lawsuit. The court referred
this matter to the Honorable Keith F. Giblin, United States Magistrate Judge, for consideration

pursuant to applicable orders of this court. The magistrate judge has submitted a Report and

Recommendation of United States Magistrate Judge recommending this lawsuit be dismissed for

failure to state a claim upon which relief may be granted.

        The court has received and considered the Report and Recommendation of United States

Magistrate Judge, along with the record and pleadings.         No objections to the Report and

Recommendation were filed by the parties.

                                             ORDER

        Accordingly, the findings of fact and conclusions of law of the magistrate judge are correct

and the report of the magistrate judge is ADOPTED. A final judgment shall be entered dismissing

this lawsuit.

       SIGNED this the 28 day of August, 2019.




                                      ____________________________
                                      Thad Heartfield
                                      United States District Judge
